Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 16, 21-23 have been amended; claims 1, 2, 4, 6, 8 - 17, 19 – 26 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 8 - 17, 19 - 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mima (Pub 20160337626) in view of Viswanathan et al (Pub 20160080709) in view of Kilcher et al (Pub 20150341609) .

Regarding claims 1 and 16 Mima discloses projection apparatus comprising an image projection device, comprising: 
an image projection circuitry configured to generate a light beam having a power, and to project the light beam onto and focus the light beam on a projection surface located an imaging distance from the image projection circuitry, (Para. [0050]);
transmitting an optical signal onto a spatial zone on the projection surface, (Para. [0037]); 
sensing a reflected optical signal that is reflected off the spatial zone responsive to the transmitted optical signal, (Para. [0038]);

control circuitry coupled to the image projection circuitry and to the time-of-flight sensor, (Para. [0035]);
However, circuitry configured to determine rate of change of the imaging distance and adjust the power of the light beam as a linear function of the imaging distance signal in response to gradual changes in the imaging distance signal beyond a minimum imaging distance threshold and to reduce the power of the light beam to a power interrupt threshold substantially instantaneously in response to a discontinuous change of the imaging distance signal below the minimum imaging distance threshold is not explicitly disclosed. 
In a similar field of endeavor, Viswanathan discloses scanning laser planarity detection comprising: 
circuitry configured to adjust the power and thereby the  brightness based upon the imaging distance signal and control circuitry configured to reduce the power of the light beam to a 
The combination thus far does not disclose adjusting power of the light beam as a linear function of the imaging distance signal in response to gradual changes beyond a minimum imaging distance threshold. 
In a similar field of endeavor, Kilcher discloses optical micro-projection system and projection method comprising circuitry configured to determine rate of change of the imaging distance and adjust the power of the light beam as a linear function of the imaging distance signal in response to gradual changes in the imaging distance signal beyond a minimum imaging distance threshold, (Para. [0116 adjusting according to linear variation, and Para. [0063][0105][0106][0115] for threshold considering proper distance in which eye is not affected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 

Regarding claim 19, Miama discloses transmitting an infrared optical signal onto the spatial zone, (IR Para. [0037]).
Regarding claim 24, Mima discloses the control circuitry including a look-up table containing a plurality of focus values and imaging distance values, each focus value being associated with a corresponding imaging distance value that adjusts the focus of the light beam based upon corresponding imaging distance value and focus value in the look-up table, (Para. [0035-0036]).

Claims 2, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher and further in view of Honkanen (Pub 20170070714) herein after D1.

Regarding claims 2 and 17, Mima discloses determining a distance between a projector and a projection plane using a TOF sensor, see claim 1; however, a TOF sensor for sensing ambient light is not explicitly disclosed.  


Regarding claim 4, Mima discloses a laser light source, (Para. [0042]); however, laser diode are not explicitly disclosed. 
In a similar field of endeavor, D1 discloses wherein the image projection circuitry comprises an optical engine including a plurality of laser diodes, (diodes as in Para. [0020] and optical as in Para. [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Hasegawa by incorporating the teachings of D1 for the common purpose of generating a pleasant image projection.


Claims 6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher and further in view of Drader et al (Pub 20150145768) herein referred to as Drader.

	Regarding claim 6, Mima discloses a time-of-flight sensor, see claim 1. However, a SPAD is not explicitly disclosed. 
In a similar field of endeavor, Drader discloses method and device for controlling an apparatus using several distance sensors, wherein the time-of-flight sensor comprises a single zone single photon avalanche diode array, (Para. [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Drader for the common purpose of obtaining accurate distance measurements. 

Regarding claim 8, Mima discloses a time-of-flight sensor, see claim 1. However, a multi zone SPAD is not explicitly disclosed. 
In a similar field of endeavor, Drader discloses method and device for controlling an apparatus using several distance sensors, wherein the time-of-flight sensor comprises a multi 

Regarding claim 9, Mima discloses a time-of-flight sensor which conventionally operates and functions in conjunction with a projector whereby the imaging projection circuitry is configured to project the light beam onto the projection surface within an image projection field of view on the projection surface to generate a projected image in the image projection field of view. However, a multi zone photon avalanche diode array is not explicitly disclosed. 
In a similar field of endeavor, Drader discloses wherein the time-of-flight sensor is further configured to project the light beam to generate a plurality of projection patterns, each projection pattern being projected onto a respective one of a plurality of spatial zones on the projection surface, (Para. [0033] light pulse generates projection pattern and determining distance based on zones, i.e. fields Para. [0034]); wherein the multi zone photon avalanche diode array includes a plurality of array zones, each of the plurality of array zones being 

Regarding claim 13, Mima discloses a time of flight sensor. However, a multi-zone time of flight sensor is not explicitly disclosed. 
In a similar field of endeavor, as best understood, Drader discloses a multi zone time of flight sensor where reflection signals are sensed by photodetectors arranged in rows and 

Regarding claim 14, Mima discloses a time of flight sensor. However, D1 does not explicitly disclose it is a multi-zone time of flight sensor. However, spatial zones matching to the multi zone SPAD array are not explicitly disclosed. 
In a similar field of endeavor, as best understood, Drader discloses a multi zone time of flight sensor where reflection signals are sensed by photodetectors arranged in rows and columns to sense reflected signals which are in correspondence to the multi zone SPAD array, (Para. [0017] and fig 5 and/or fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Drader for the common purpose of obtaining accurate distance measurements.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher in view of in view of Drader and further in view of Honkanen (Pub 20170070662) herein referred to as D2.

Regarding claims 10 and 12, Mima discloses a lens, (Para. [0045 Mima]) and a time-of-flight sensor, see claim 1. However, controlling a projection circuitry to adjust focused based on zone imaging distance signals is not explicitly disclosed. 
In a similar field of endeavor, Drader discloses plurality of zone imaging distances, (fig 5 and/or fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Drader for the common purpose of obtaining accurate distance measurements.
The combination does not disclose adjusting focus. However, D2 discloses autofocusing using a time-of-flight sensor, (Para. [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Mima by incorporating the teachings of Drader and D2 for the common purpose of obtaining distances accurately by using Drader’s zone imaging distances. 


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher in view of in view of Drader and further in view of Honkanen D2 and further in view of Hasegawa (Pub 20140168525).

Regarding claim 11, Mima discloses focus adjustments. However, keystone correction is not disclosed. 
In a similar field of endeavor, Hasegawa discloses wherein the control circuity is configured to control the image projection circuitry to adjust the focus through digital keystone correction, (Para. [0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Hasegawa for the common purpose of correcting projected images based on a projection surface distance. 

Regarding claim 15, Miam in view of Kilcher discloses a TOF sensor. However, matching fields of view is not explicitly disclosed. 
In a similar field of endeavor, Hasegawa discloses wherein the time-of-flight sensor field of view is approximately the same as the image projection field of view, (Para. [0125]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher and further in view of Kato (U.S. 8,506,093 B2).
Regarding claim 20, Mima discloses adjusting brightness and/or power and/or focus, see claim 1; however, wherein controlling the brightness of the projected image based upon the determined imaging distance comprises increasing and decreasing the brightness of the projected image as a linear function of the determined imaging distance is not explicitly disclosed. 
In a similar field of endeavor, Kato discloses projector, method that adjusts luminance of projected images, and program wherein controlling the brightness of the projected image based upon the determined imaging distance comprises increasing and decreasing the brightness of the projected image as a linear function of the determined imaging distance, (fig 7 c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Kato for the common purpose of correcting projected images due to changes in projection environment characteristics. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mima in view of Viswanathan in view of Kilcher in view of Ohara (Pub 20030223049).

Regarding claims 25 and 26, Mima discloses determining a distance, see claim 1. However, the combination does not disclose averaging distances over time. 
In a similar field of endeavor, Ohara discloses projection type display apparatus comprising control circuitry configured to calculate an average of the imaging distance signal over time to generate an average imaging distance value, (Para. [0073]). Therefore, it would  have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Mima by incorporating the teachings of Ohara for the common purpose of determining an accurate distance in order to auto-focus displayed images.  


Claims 21 -23 are rejected under 35 U.S.C. 103 as being unpatentable over Mima (Pub 20160337626) in view of Viswanathan in view of Kilcher.


image projection circuitry configured to generate a light beam having a power, and to project the light beam onto and focus the light beam on a projection surface located an imaging distance from the image projection circuitry, (Para. [0050]);
transmitting an optical signal onto a spatial zone on the projection surface, (Para. [0037]); 
sensing a reflected optical signal that is reflected off the spatial zone responsive to the transmitted optical signal, (Para. [0038]);
a time-of-flight sensor configured to sense the imaging distance between the image projection circuitry and the projection surface based upon measurements of the transmitted and reflected optical signals, and to generate an imaging distance signal based on the sensed imaging distance, (Para. [0037]); and
control circuitry coupled to the image projection circuitry and to the time-of-flight sensor, (Para. [0035]);

However, circuitry configured adjust brightness based on rate of change of image distance signal, brightness rate, and image distance threshold is not explicitly disclosed. 
In a similar field of endeavor, Viswanathan discloses scanning laser planarity detection comprising: 
circuitry configured to reduce the power of the light beam to a power interrupt threshold substantially instantaneously in response to a discontinuous change of the imaging distance signal below the minimum distance threshold, (fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Viswanathan for the common purpose of projecting an image based on closeness of a projection surface/plane. 
The combination thus far does not disclose adjusting power of the light beam as a linear function of the imaging distance 
In a similar field of endeavor, Kilcher discloses optical micro-projection system and projection method comprising circuitry configured to determine rate of change of the imaging distance and adjust the power of the light beam as a linear function of the imaging distance signal in response to gradual changes in the imaging distance signal beyond a minimum imaging distance threshold, responsive to continuous changes in the imaging distance, (Para. [0116 adjusting according to linear variation, Para. [0041 continuous change i.e. successive mirror distance measurements; and Para. [0063][0105][0106][0115] for threshold considering proper distance in which eye is not affected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mima by incorporating the teachings of Kilcher for the common purpose of protecting users from harmful rays.
Regarding claim 23, Mima discloses wherein the control circuitry is further configured to adjust a focus of the light beam based on the determined imaging distance, (Para. [0036]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422